Filed Under Rule 424(b)(3), Registration Statement No. 333-109310 Pricing Supplement Number 139 Dated 02/25/2008 (To: Prospectus Dated October 17, 2003 and Prospectus Supplement Dated: November 09, 2004) CUSIP Number Principal Amount Selling Price Gross Concession NetProceeds Coupon Type Coupon Rate Coupon Frequency Maturity Date 1st Coupon Date 1st Coupon Amount Survivor's Option Product Ranking Moody's Rating S & P Rating Fitch Rating 63743FHN9 $1,298,000.00 100.000% 1.200% $1,282,424.00 FIXED 4.600% SEMI-ANNUAL 02/15/2015 08/15/2008 $21.34 YES Senior Unsecured Notes A2 A A Redemption Information: Non-Callable. National Rural Utilities Cooperative Finance Corp Offering Dates: February 25, 2008 through February 25, 2008Trade Date: Monday, February 25, 2008 @12:00 PM ET Settle Date: Thursday, February 28, 2008 Minimum Denomination/Increments: $1,000.00/$1,000.00 Initial trades settle flat and clear SDFS: DTC Book Entry only DTC number: 0235 via RBC Dain Rauscher Inc. Agents: Banc of America Securities LLC,INCAPITAL, LLC , A.G. Edwards, Charles Schwab & Co., Inc., Comerica Securities, Edward D. Jones & Co., L.P., J.J.B. Hilliard, W.L. Lyons, Inc., Merrill Lynch & Co., Morgan Stanley, UBS Securities LLC If the maturity date or an interest payment date for any note is not a Business Day (as term is defined in Prospectus), principal, premium, if any, and interest for that note is paid on the next Business Day, and no interest will accrue from, and after, the maturity date or interest payment date. InterNotes® is a registered trademark of Incapital Holdings LLC. All rights reserved National Rural UtilitiesCooperative Finance Corporation $500,000,000.00 CFC InterNotes Prospectus Dated 17-Oct-03 and Prospectus Supplement Dated: 09-Nov-04
